This is an appeal from an order overruling a motion to dissolve an injunction theretofore issued. Upon the hearing evidence was offered by both sides upon the issues presented. No briefs have been filed in this court by either side. No findings were filed by the trial court, and in this condition of the record it must be assumed that the court below resolved all controverted issues of fact in favor of the appellees. Reed v. Brewer, 90 Tex. 144, 37 S.W. 418, and other cases cited in 1 Michie, Dig. 753.
An examination of the statement of facts discloses that, the evidence was conflicting upon the issues raised.
Upon the record, as presented, we find no error, for it is a fact case, the evidence conflicting, and the presumption obtaining that all controverted issues of fact were resolved against the appellants.
For this reason, the judgment must be affirmed.